DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/9/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered. The IDS filed 3/9/2021 appears to cite a German counterpart office action which is not listed in the IDS. 
The information disclosure statement filed 3/9/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/23/2021 is acknowledged.
Claims 2, 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/23/2021.

Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation “Hi is a height of a housing in the ith related resonance chamber” should be” is the height of the housing in the ith related resonance chamber”.  Appropriate correction is required.
Claim 11 is objected to because the recitation “housings forming each of the related resonance” should be “wherein a housing forming each of the related resonance chambers” to be consistent with the previous recitations in claim 10 for example. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of claim interpretation, referring to paras. [0023] & [0025], the terms gas introduction unit is used in place of purge air holes or cooling air passages and equivalents thereof.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites the limitation “the acoustic holes in a wall portion” renders the claim indefinite because its unclear whether this is reciting all of the acoustic holes claimed in claim 1 or not. Claim 1 recites “acoustic holes” but does not indicate whether all or a portion of the acoustic holes are located in a wall portion. Additionally, the limitation “from each of the related resonance chambers” renders the claim indefinite because its unclear whether all of the plurality of resonance chambers previously claimed, the n-related resonance chambers, or a separate subset of resonators or different resonators entirely are being claimed. 
Further regarding claim 4, the limitation “opening ratio” renders the claim indefinite because its unclear what the term means. The Applicant discusses opening ratio once throughout the specification at para. [0082]. The Applicant states that the opening ratio means the ratio of an opening area to the area of the target wall portion. However, the specification does not further explain what the target wall portion is nor its relationship to the opening area. Thus, it is unclear what the term opening ratio is referring to. The limitation does not appear to be an art attained term nor does the 
Regarding claim 7, the limitation “internally introducing a gas” at line 7 renders the claim indefinite because its unclear whether this is the same as that claimed in line 5.
Regarding claim 8, the limitation “forming each of the related resonance chambers” renders the claim indefinite because its unclear whether all of the plurality of resonance chambers previously claimed, the n-related resonance chambers, or a separate subset of resonators or different resonators entirely are being claimed. Further regarding claim 8, the limitations “a purge air hole serving as the first gas introduction unit or the second gas introduction unit” and “the purge air hole of the first resonance chamber…. Than the purge air hole of the second resonance chamber” renders the claim indefinite because its unclear how many purge air holes are being claimed and where they are located. The first limitation provides that a (single) purge air hole is in either the first or the second resonance chamber while the second limitation appears to suggest there are at least two purge air holes where one of each of the two at least purge air holes are located in each of the resonance chambers, respectively. Therefore, it is unclear how many of the purge air holes are being claimed. 
Regarding claim 9, the limitation “each of the related resonance chambers” renders the claim indefinite for the same reasons addressed in claims 4 and 8 above. Additionally, the limitations “cooling air flow passages disposed in a combustion cylinder of the gas turbine combustor as the first gas introduction unit or the second gas introduction unit” and “wherein at least one of the number or a flow passage cross 
Regarding claim 10, the limitation “each of the related resonance chambers” renders the claim indefinite for the same reasons addressed in claims 4 and 8 above.  Claim 11 recites the same recitation.
Regarding claim 12, the limitation “wherein an axial width of at least a most upstream resonance chamber positioned most upstream of the n related resonance chambers is larger than an axial width of a subsequent resonance chamber adjacent to a downstream of the most upstream resonance chamber of the n related resonance chambers” renders the claim indefinite because its unclear what the limitation is requiring. The limitation “adjacent to a downstream of the most upstream resonance chamber” appears to be an incomplete fragment. Additionally, its unclear whether the “most upstream resonance chamber” and “the subsequent resonance chamber” are a part of the n related resonance chambers or not 
Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10-11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson US 2011/0138812.
Regarding claim 1, Johnson discloses a resonant sound absorbing device 56 of a gas turbine combustor, see para. [0039], comprising: a plurality of resonance chambers 56 independently disposed side by side in an axial direction of the gas turbine combustor so as to communicate with a gas passage of the gas turbine combustor via acoustic holes, See fig. 8 showing the resonance chambers 56 disposed axially and circumferentially in two rows, see fig. 2 showing the resonators have a plurality of holes 66, 58 communicating with the combustor interior, wherein the plurality of resonance chambers includes n related resonance chambers each satisfying the claimed equation where n is an integer of 2 or more, and Fi is a peak frequency corresponding to a maximum sound absorbing ratio of an ith related resonance chamber of the n related resonance chambers, referring to para. [0063], Johnson teaches that the resonators 56’, 56” can be substantially identical to each other, having 2 rows, i.e. n=2, where since the resonators are identical in size, the peak frequency would be the same thus satisfying the claimed equation. 

Regarding claim 4, as best understood, it appears the term opening ratio is referring to the total area of the acoustic holes in relation to the surface area on the combustor on which the resonator occupies. Since Johnson teaches that the resonators 56’ and 56” are identical, see para. [0063], the resonators would share the same dimensions and the same number of acoustic holes. In other words, the number and size of the acoustic holes 58 relative to the area of the liner that each resonator occupies would be identical between each resonator. Therefore, the resonators have substantially identical opening ratios. 

    PNG
    media_image1.png
    734
    601
    media_image1.png
    Greyscale

labeled above, the structure of the resonator, defining an inner space 60 communicating with the gas passage via the acoustic holes 58; and at least one partition wall portion, labeled partition, partitioning the inner space of the housing into the n related resonance chambers in the axial direction of the gas turbine combustor. Referring to fig. 8 above, the partitions, labeled above, defined a housing which delineates the resonator inner volume 60 in the axial direction, where the inner volume 60 communicates with the gas passage, i.e. the combustor chamber, see fig. 2. 
Regarding claim 10, referring to claim 1 above and para. [0063], Johnson discloses that the resonators are identical which results in the height of the resonators are the same, as well as all other characteristics. Thus, resonators of equal height in rows n=2 must inherently satisfy the claimed equation. 
Regarding claim 11, as discussed in claim 10, Johnson discloses that the resonators are identical and thus the housing forming each of the related resonance chambers have substantially the same height. See para. [0063]. 
	Regarding claim 13, Johnson discloses a combustion cylinder 54, see fig. 8, and the resonant sound absorbing device according to claim 1 attached to the combustion cylinder, id. see elements 56’, 56”. 
	Regarding claim 14, Johnson discloses a compressor, the combustor according to claim 13 configured to combust fuel by compressed air generated by the compressor; and a turbine configured to be driven by a combustion gas generated by the combustor, see para. [0002], stating that a turbine engine has a compressor section, combustor section, and turbine section, the compressor section compresses ambient air and distributes the air to a plurality of combustors where fuel is supplied a mixed therewith to form a hot working gas that is routed to the turbine section for expansion and power generation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hwang US 20120181107.
Regarding claim 12, as best understood, Johnson discloses all elements but does not disclose wherein an axial width of at least a most upstream resonance chamber positioned most upstream of the n related resonance chambers is larger than an axial width of a subsequent resonance chamber adjacent to a downstream of the most upstream resonance chamber of the n related resonance chambers. Johnson does teach two rows of identical resonators, the resonators having identical axial widths but does not teach resonators having different axial widths. 
Hwang teaches a plurality of resonators in the rear of a turbocharger where the widths of the resonators vary along the length of the hot gas duct. Resonators 140, 150 have an axial width less than that of resonators 120, 130 in order to attenuate desired frequency bands. See para. [0025]. 
It would have been obvious to an ordinary skilled worker to provide a resonator having a smaller axial width from that of the two resonators of Johnson, downstream thereof, as taught by Hwang, in order to attenuate desired frequency bands within the hot gas duct. Id. 

Allowable Subject Matter
Claims 15-16 are allowed.
Claims 6-9 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 15-16, the prior art does not teach or fairly suggest in combination with the limitations of claim 1 which are incorporated in the method of claim 15, the first and second resonance chambers having different inner pressures within the resonance chamber while still satisfying the frequency equation recite in claims 1 and 15. The Examiner notes the counterpart office actions from China, Korea, and Germany which appear to indicate that the setting of the frequency is merely a matter of routine The claims appears to recite that for every resonator within a set of n resonators greater than 2, the peak frequency as claimed of each individual resonator within the subset must be greater than or equal to 90% of the average of the peak frequencies as claimed of the resonators and less than or equal to 110% of the same value. Such an equation would be satisfied when the resonators are identical to each other as shown in Johnson; however, in being identical to each other, the inner pressure therein would likely be equal to each other as well. It is true that the pressures within the resonators are known to be varied in the art as discussed in the counterpart office actions. See Schilp US 9,410,484 showing nested resonators which likely have pressure differences therein. However, in varying the pressure within the resonator, there is a lack of evidence to indicate the effect thereon of the peak frequency within the resonators. In other words, its unclear whether the structure or act of creating the pressure difference within the resonators can accompany maintaining the same peak frequency in identical resonators shown in Johnson. The remaining prior art of record does not appear to discuss the 
Similarly, regarding claim 7, it is unclear whether the variation of the number of purge air holes between the resonators affects the peak frequency of the resonator, where no prior art of record appears to indicate whether the number of purge air holes may be varied in two identical rows of resonators without affecting the peak frequency to be attenuated.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741